Per Ouriam:

This was an action to recover damages for hogs killed and injured by a dog. Judgment was rendered by the justice of the peace upon the verdict of the jury for $30, in favor of the plaintiff. This judgment was affirmed by the district court upon proceedings in error. To reverse this judgment of affirmance, this petition in error has been filed in this court.
It is alleged on the part of counsel prosecuting this proceeding that the judgment of i^he justice of the peace should have been reversed by the district court, and a new trial granted, for errors in the instructions given by the justice to-the jury, and for refusing to give certain instructions prayed for.
In Theilen v. Hann, 27 Kas. 778, it was declared that this-court will not examine the evidence or the instructions in a case tried before a justice, for the sole purpose of reversing the judgment, provided that no other error exists than that evidence was erroneously admitted or excluded, or that instructions were erroneously given or refused. Therefore, within that authority, even if some of the instructions were erroneous, or if proper instructions were refused, it was nevertheless the duty of the district court to affirm the judgment of the justice of the peace; and it is likewise our duty, upon the record, to affirm the judgment of the district court.